DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicants’ amendments and arguments filed 4/25/22 and 7/27/22 are acknowledged.
Any rejection or objection from the 1/24/22 office action that is not addressed below is withdrawn based on the amendments.
The terminal disclaimer filed on 4/25/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application number 16911701 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Thus, the previous double patenting rejection has been withdrawn.
Previously group 1 and the species where A1 is D-Phe, A2 is D-Phe, A3 is D-Leu and A4 is D-Lys and the first B group as in claim 5 were elected. Claim 5 is free of the prior art.
Since the first B group of claim 5 was elected, claims 6-7, 10-11 are drawn to non-elected species. Since specific A1-A4 were elected, claims 8-10 and 12-16 are drawn to non-elected species.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/10/21
Claims 6-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the replies filed on 8/10/21 and 12/2/21
Claims 1-5 and 17 are being examined.

Priority
This application has PRO 62/883,916 08/07/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/22 has been considered by the examiner.

Claim Objections
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
	Claims were previously rejected under 112. Since the claims have been amended the rejection is updated to correspond to the instant claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As an option for R2, claims 1-2 recite ((OCH2CH2O)1-6-OH)) or ((OCH2CH2O)1-6-OMe)). For each option there are 2 left parenthesis and 3 right parenthesis. As such, there is either a left parenthesis missing or an extra right parenthesis or the claim is incomplete. Dependent claims 4 and 17 do not clarify the claim scope.

	The rejection below is a new rejection necessitated by amendment. Claim 1 of the 4/25/22 claim set was amended with respect to the A4 variable and such amendment was incorporated into the 7/27/22 claim set.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection is a ‘new matter’ rejection. Section 2163 of the MPEP states: ‘While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure’. 
Claims 1-3 of the 4/25/22 claim set were amended with respect to the A4 variable and such amendment was incorporated into the 7/27/22 claim set.
Claims 1-3 and 17 encompass compounds where A4 is “(2R) 2-amino-6-(R2-amino)hexanoic acid”.
Such genus of compounds could not be located in either the instant application or in the provisional application. 
As such, there is no reason to conclude that claims 1-3 and 17 are supported in the specification through express, implicit, or inherent disclosure for at least the reasons discussed above.

Response to Arguments - 112
	Although applicants argue that the claims have been amended, the amended claims are rejected as set forth above.

Claim Rejections - 35 USC § 102
The rejection below is a new rejection necessitated by amendment.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murayama et al. (US 2017/0183307; as cited with IDS 6/15/22; ‘Murayama’).
Murayama teach compounds with specific R1 groups including methyl (claims 1 and 12) and teach the synthesis of compounds specifically those that are methylated (sections 0036 and 0054).
	In relation to A1-A4 of claims 1-4, the compound as shown in claim 1 of Murayama is such that A1 is D-Phe, A2 is D-Phe, A3 is D-Leu, A4 is D-Lys.
	In relation to B of claim 1, when R1 is methyl (see claim 12) the compound is such that B is the 2nd to last option of instant claim 1.
In relation to claim 17, Murayama teach the synthesis of compounds specifically those that are methylated (sections 0036 and 0054) so the compounds would have been present in a composition.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658